DETAILED ACTION
This Office action is in response to the amendment filed on December 30, 2020.
Claims 1-20 are pending.
Claims 1, 3, 4, 6, 7, 11, 12, 14, 15, and 17-20 have been amended.
Claims 1-20 are allowed.
The objection to the title of the invention is withdrawn in view of Applicant’s amendments to the title of the invention.
The objections to Claims 2, 11, 12, 16, 18, and 19 are withdrawn in view of Applicant’s amendments to the claims.
The 35 U.S.C. § 112(b) rejections of Claims 11-20 are withdrawn in view of Applicant’s amendments to the claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Brian Steed (Reg. No. 64,095) on January 13, 2021.

The application has been amended as follows:

AMENDMENTS TO THE CLAIMS
In the “Amendments to the Claims” (received on 12/30/2020), please amend Claims 1, 3, 4, 6, 7, 11, 12, 14, 15, and 17-20 as follows:

1. (Currently Amended) A system for developing industrial applications, comprising:
a memory that stores executable components; and
a processor, operatively coupled to the memory, that executes the executable components, the executable components comprising:
a user interface component configured to render integrated development environment (IDE) interfaces and to receive, via interaction with the IDE interfaces, industrial design input that defines control design aspects of an industrial automation control project, wherein functionality of the IDE interfaces is controlled by an IDE editor;
a project generation component configured to generate system project data based on the industrial design input; and
an editor definition component configured to receive, via interaction with the user interface component, interface definition data that specifies a customization of an IDE interface, of the IDE interfaces, and to reconfigure the IDE editor to implement the customization [[on]] of the IDE interface, wherein the customization of the IDE interface specified by the interface definition data comprises at least a definition of a form of form of programming feedback is to be rendered by the IDE interface.

2. (Previously Presented) The system of claim 1, wherein the customization of the IDE interface specified by the interface definition data is further at least one of a control programming syntax supported by the IDE interface, an editing functionality supported by the IDE interface, a programming guardrail enforced by the IDE editor, a visual characteristic of the IDE interface, or an audio characteristic of the IDE interface.

3. (Currently Amended) The system of claim 1, wherein the system project data comprises at least one of an executable industrial control program, an industrial visualization application, industrial device configuration data configured to set a configuration parameter value of an industrial device, an engineering drawing, or a bill of materials.

4. (Currently Amended) The system of claim 1, wherein the IDE editor supports instantiation of automation objects within an industrial control program that is part of the system project data, and wherein the automation objects represent respective industrial assets including at least one of an industrial process, a controller, a control program, a tag within the control program, a machine, a motor, a motor drive, a telemetry device, a tank, a valve, a pump, an industrial safety device, an industrial robot, or an actuator.



6. (Currently Amended) The system of claim 1, wherein the form of programmatic feedback defined by the interface definition data is at least one of a program syntax highlighting, an error highlighting, a type-ahead suggestion, a recommendation to rewrite or reorganize a portion of control programming code, a recommendation to add a predefined code module to the control programming code, or a recommendation to add a predefined visualization to the system project data.

7. (Currently Amended) The system of claim 1, wherein the IDE editor is configured to:
infer an industrial vertical to which the industrial automation control project relates based on an analysis of the industrial design input,
select a guardrail template, from a library of defined guardrail templates, corresponding to the industrial vertical, and
apply programmatic guardrails defined by the guardrail template to the industrial design input as the industrial design input is received, wherein the programmatic guardrails cause the user interface component to render programmatic feedback designed to guide conformity with a vertical-specific programming standard.



9. (Original) The system of claim 1, wherein the system is implemented on a cloud platform, and the system further comprises a proxy component configured to render specified subsets of the system project data accessible by a remote technical support entity.

10. (Original) The system of claim 1, further comprising a project deployment component configured to translate the system project data to at least two of an industrial control program, a visualization application, or a device configuration file, and to send the at least two of the industrial control program, the visualization application, or the device configuration file to respective industrial assets for execution.

11. (Currently Amended) A method for developing industrial applications, comprising:
rendering, by a system comprising a processor, integrated development environment (IDE) interfaces on a client device;
receiving, by the system via interaction with the IDE interfaces, industrial design input that defines control design aspects of an industrial control and monitoring project, wherein functionality of the IDE interfaces is controlled by an IDE editor;
generating, by the system, system project data based on the industrial design input;
receiving, by the system via interaction with one or more of the IDE interfaces, interface definition data that specifies a customization of an IDE interface of the IDE interfaces;
reconfiguring, by the system, the IDE editor to implement the customization of the IDE interface, wherein the customization of the IDE interface specified by the interface definition data comprises at least a definition of a form of programming feedback to be rendered by the IDE interface and a condition that causes the form of programming feedback to be rendered by the IDE interface; and
implementing, by the system based on the interface definition data, the customization of the IDE interface.

12. (Currently Amended) The method of claim 11, wherein the receiving the interface definition data comprises receiving the interface definition data that further specifies, as another customization of the IDE interface, at least one of a control programming syntax supported by the IDE interface, an editing functionality supported by the IDE interface, a programming guardrail enforced by the IDE editor, a visual characteristic of the IDE interface, or an audio characteristic of the IDE interface.

13. (Original) The method of claim 11, wherein the generating the system project data comprises at least one of an executable industrial control program, an industrial visualization application, industrial device configuration data configured to set a configuration parameter value of an industrial device, an engineering drawing, or a bill of materials.

14. (Currently Amended) The method of claim 11, wherein the receiving the industrial design input comprises at least receiving an instruction to instantiate an automation object within an industrial control program that is part of the system project data, and wherein the automation represents an industrial asset comprising at least one of an industrial process, a controller, a control program, a tag within the control program, a machine, a motor, a motor drive, a telemetry device, a tank, a valve, a pump, an industrial safety device, an industrial robot, or an actuator.

15. (Currently Amended) The method of claim 11, wherein the form of programmatic feedback defined by the interface definition data is at least one of a program syntax highlighting, an error highlighting, a type-ahead suggestion, a recommendation to rewrite or reorganize a portion of control programming code, a recommendation to add a predefined code module to the control programming code, or a recommendation to add a predefined visualization to the system project data.

16. (Previously Presented) The method of claim 11, further comprising:
inferring, by the system, an industrial vertical to which the industrial control and monitoring project relates based on an analysis of the industrial design input,
selecting, by the system, a guardrail template, from a library of defined guardrail templates, corresponding to the industrial vertical, and
applying, by the system, programmatic guardrails defined by the guardrail template to the industrial design input as the industrial design input is received, wherein the programmatic guardrails cause the IDE interfaces to render programmatic feedback designed to promote conformity with a vertical-specific programming standard.

17. (Currently Amended) The method of claim 11, further comprising:

sending, by the system, the at least two of the industrial control program, the visualization application, or the device configuration file to respective industrial assets for execution.

18. (Currently Amended) A non-transitory computer-readable medium having stored thereon instructions that, in response to execution, cause a system comprising a processor to perform operations, the operations comprising:
rendering integrated development environment (IDE) interfaces on a client device;
receiving, from the client device via interaction with the IDE interfaces, industrial design input that defines control design aspects of an industrial automation project, wherein editing functions of the IDE interfaces are controlled by an IDE editor;
generating system project data based on the industrial design input;
receiving, from the client device via interaction with one or more of the IDE interfaces, interface definition data that specifies a customization of an IDE interface of the IDE interfaces;
reconfiguring the IDE editor to implement the customization of the IDE interface, wherein the customization of the IDE interface specified by the interface definition data comprises at least a definition of a form of programming feedback to be rendered by the IDE interface and a condition under which the form of programming feedback is to be rendered by the IDE interface; and
implementing, based on the interface definition data, the customization of the IDE interface.

19. (Currently Amended) The non-transitory computer-readable medium of claim 18, wherein the receiving the interface definition data comprises receiving the interface definition data that further specifies, as another customization of the IDE interface, at least one of a control programming syntax supported by the IDE interface, an editing functionality supported by the IDE interface, a programming guardrail enforced by the IDE editor, a visual characteristic of the IDE interface, or an audio characteristic of the IDE interface.

20. (Currently Amended) The non-transitory computer-readable medium of claim 18, wherein the form of programmatic feedback defined by the interface definition data is at least one of a program syntax highlighting, an error highlighting, a type-ahead suggestion, a recommendation to rewrite or reorganize a portion of control programming code, a recommendation to add a predefined code module to the control programming code, or a recommendation to add a predefined visualization to the system project data.

-- END OF AMENDMENTS --

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, “an editor definition component configured to receive, via interaction with the user interface component, interface definition data that specifies a customization of an IDE interface, of the IDE interfaces, and to reconfigure the IDE editor to implement the 
The closest cited prior art, US 2010/0082133 (hereinafter “Chouinard”), teaches a development tool that employs language independent models to facilitate automation software design. However, Chouinard fails to teach “an editor definition component configured to receive, via interaction with the user interface component, interface definition data that specifies a customization of an IDE interface, of the IDE interfaces, and to reconfigure the IDE editor to implement the customization of the IDE interface, wherein the customization of the IDE interface specified by the interface definition data comprises at least a definition of a form of programming feedback to be rendered by the IDE interface and a condition under which the form of programming feedback is to be rendered by the IDE interface” as recited in independent Claim 1; and further fails to teach similarly-worded limitations as recited in independent Claims 11 and 18; and as pointed out by the Applicant’s remarks/arguments on page 11 to page 19 of the Remarks (received on 12/30/2020).
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Qing Chen whose telephone number is 571-270-1071. The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Wei Zhen, can be reached at 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Qing Chen/
Primary Examiner, Art Unit 2191